382 S.C. 162 (2009)
675 S.E.2d 721
In the Matter of George A. HARPER, Respondent.
Supreme Court of South Carolina.
March 31, 2009.

ORDER
PLEICONES, J.
Respondent was arrested and charged with six (6) counts of willfully failing to file a state income tax return and failing to pay taxes in violation of S.C.Code Ann. § 12-54-44(B)(3) (2000). The Office of Disciplinary Counsel petitions the Court *163 to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
TOAL, C.J., not participating.